Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad locomotives and equipment similar in all material respects to those the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable, according to the component material of chief value or under specific provisions, as follows: The items marked “A” at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in chief value of base metal; the items marked “B” at 1394 percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device; the items marked “C” at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood; and the items marked “D” at 12% percent under the provision in paragraph 1537 (b), as modified by T.D. 53865 and T.D. 53877, for manufactures of india rubber, as claimed.